Citation Nr: 1413089	
Decision Date: 03/27/14    Archive Date: 04/08/14

DOCKET NO.  13-06 274A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in St. Paul, Minnesota

THE ISSUE

Basic eligibility for nonservice-connected pension benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel


INTRODUCTION

The appellant served at various times in an active duty for training and an inactive duty training status with the Kansas Army National Guard for the period from March 1957 to March 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 decision by the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in St. Paul, Minnesota.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

The appellant's service with the Kansas Army National Guard is not qualifying service for pension purposes.


CONCLUSION OF LAW

Basic eligibility for entitlement to pension benefits is precluded by law.  38 U.S.C.A. § 1521 (West 2002); 38 C.F.R. §§ 3.3, 3.6(a), (b) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has considered the provisions of the Veterans Claims Assistance Act of 2000 (VCAA), which have been codified at 38 U.S.C.A. §§ 5103, 5103A (West 2002).  Because the application of the law to the undisputed facts is dispositive of this appeal, the VCAA is not applicable.  See Mason v. Principi, 16 Vet. App. 129 (2002).  

A pension is available to a veteran who served for 90 days or more during a period of war, who is permanently and totally disabled due to non-service-connected disabilities which are not the result of his own willful misconduct, and who satisfies certain income and net worth requirements.  38 U.S.C.A. §§ 1502, 1521(a) (West 2002); 38 C.F.R. § 3.3(a)(3) (2013).

A "veteran" is a person who served in the active military, naval, or air service and who was discharged or released under conditions other than dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  "Active military, naval, and air service" includes active duty.  "Active duty" is defined as full-time duty in the Armed Forces.  38 C.F.R. § 3.6(a), (b).  The "Armed Forces" consist of the United States Army, Navy, Marine Corps, Air Force, and Coast Guard, including their Reserve components.  38 C.F.R. § 3.1(a) (2013).

The record shows that the appellant served in the Kansas Army Reserve National Board from March 1957 to March 1960 and in the Kansas Army National Guard from March 1960 to March 1965 with periods of active and inactive duty for training.  He did not have any active military service.  In a case where, as here, the law is dispositive, the claim must be denied because of lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  Because he does not have at least 90 days of qualifying service, the appellant does not have basic eligibility for VA pension benefits and his claim must be denied on that basis.


ORDER

Basic eligibility for entitlement to VA disability pension benefits not having been established, the appeal is denied.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


